IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DUSTIN LEE ETZWEILER,                     : No. 157 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
M.D. OVERMYER, SUPERINTENDENT             :
OF SCI FOREST,                            :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.